Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Claim Objections
Claim 71 objected to because of the following informalities:  a “,” is missing after “semipermeable membrane” in line 15 on page 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 74, the limitation “the FO osmosis component” in line 5 renders the claim indefinite because it is unclear whether the limitation is referring to the FO component of claim 74 or the FO component of claim 71. It appears that claim 74 is suggesting the embodiment of fig. 9 of the instant disclosure. However, fig. 9 does not suggest or indicate two FO module. Therefore, it is unclear whether claim 74 is reciting FO component that is in addition to the FO component of claim 71 or it is in place of the FO component of claim 71.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 71, 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-001068 (hereinafter referred as “Shigeta”, refer attached English language machine translation for claim mapping), in view of US 2012/0012511 (hereinafter referred as “Kim”).
Regarding claim 71, Shigeta teaches system (fig. 4) comprising: 
a first feed solution source (5); 
a second feed solution source (source of L2); and 
at least one module (1), 
each of the at least one module (1) comprising: a first chamber (1b) and a second chamber (1c); a semipermeable membrane (1b) disposed at the interface between the first chamber and the second chamber, the semipermeable membrane having a first side in fluidic communication with the first chamber and a second side in fluidic communication with the second chamber; wherein the first chamber is configured to receive a first feed solution stream (L1) from the first feed solution source and the second chamber is configured to receive a second feed solution stream (L2) from the second feed solution source, the first feed solution stream having a first solute concentration and a first osmotic pressure, and the second solution stream having a second solute concentration and a second osmotic pressure, wherein the first osmotic pressure is greater than or equal to the second osmotic pressure; and wherein the first feed solution source is configured to provide hydrostatic pressure to the first chamber so as to produce a concentrated first feed solution stream (output of chamber 1b) and a diluted second feed solution stream (L3)  by solvent passing from the first chamber to the second chamber via the semipermeable membrane,
wherein the first feed solution source comprises a reverse osmosis (RO) component (6), the RO component producing a permeate solution (L12) and a 
wherein a separation module (11) is fluidically coupled with the RO component (6) and the at least one module (1), the separation module configured to produce a diluted draw solution stream (L23) and a concentrated feed solution stream (L24) from a draw solution (L22) and a separation module feed solution stream (L21), wherein the first chamber (1b) of the at least one module is configured to transfer the produced concentrated first feed solution stream (output of 1b) to the separation module component (see fig. 4, a portion of output of the chamber 1b is supplied to module 11), the separation module component configured to receive the concentrated first feed solution stream from the first chamber of the at least one module and use at least a portion of the concentrated first feed solution stream as the draw solution (solute from L21 is permeated through membrane 11a to chamber 11c producing diluted L23).
Shigeta discloses that osmotic pressure difference is used for separation of liquid in the separation module 11 [0028]-[0031], however, does not disclose that the separation module is a forward osmosis module. However, an osmotic system comprising a plurality of modules using osmotically assisted separation process is known in the art and is disclosed by Kim (fig. 1). In fig. 1, Kim discloses supplying a concentrated liquid from PRO module to FO module. 

Regarding claim 76, Shigeta teaches system (fig. 4) comprising: 
a first feed solution source (5); 
a second feed solution source (source of L2); and 
at least one module (1), 
each of the at least one module (1) comprising: a first chamber (1b) and a second chamber (1c); a semipermeable membrane (1b) disposed at the interface between the first chamber and the second chamber, the semipermeable membrane having a first side in fluidic communication with the first chamber and a second side in fluidic communication with the second chamber; wherein the first chamber is configured to receive a first feed solution stream (L1) from the first feed solution source and the second chamber is configured to receive a second feed solution stream (L2) from the second feed solution source, the first feed solution stream having a first solute concentration and a first osmotic pressure, and the second solution stream having a second solute concentration and a second osmotic pressure, wherein the first osmotic 
wherein the first feed solution source comprises a reverse osmosis (RO) component (6), the RO component producing a permeate solution (L12) and a concentrated RO feed solution stream (output from 6b) from a RO feed solution stream (L11), wherein the first feed solution stream comprises at least a portion of the concentrated RO feed solution stream (refer fig. 4, a portion L13 is suppled to source 5), and wherein at least a portion of the RO feed solution stream comprises the diluted second feed solution stream (refer fig. 4, L3 is supplied to RO feed),
wherein the second chamber (1c) is configured to transfer at least a portion of the diluted second feed solution stream to the RO component (refer fig. 4, L3 being supplied to source of L11), the RO component configured to receive the at least a portion of the diluted second feed solution stream from the second chamber (refer fig. 4, L3 being supplied to source of L11), the RO feed solution stream comprising at least in part the diluted second feed solution stream (L11 is being supplied from source 7 which includes L3),
the system further comprising a separation module (11) fluidically coupled with the RO component (6) and the at least one module (1), the separation module (11) configured to produce a diluted draw solution stream (L23) and a concentrated feed solution stream (L24) from a draw solution (L22) and a a separation module feed 
Shigeta discloses that osmotic pressure difference is used for separation of liquid in the separation module 11 [0028]-[0031], however, does not disclose that the separation module is a forward osmosis module. However, an osmotic system comprising a plurality of modules using osmotically assisted separation process is known in the art and is disclosed by Kim (fig. 1). In fig. 1, Kim discloses supplying a concentrated liquid from PRO module to FO module. 
Shigeta and Kim are analogous inventions in the art of systems comprising a plurality of modules operating on principal of osmotic separation. Selection of FO module as the separation module (11) of Shigeta would have been an obvious matter of design choice to one of ordinary skill in the art because Kim’s disclosure suggest that use of FO module to treat concentrated solution is known in the art. Furthermore, Kim also discloses that forward osmosis units uses less energy than reverse osmosis 
Regarding claim 77, modified Shigeta teaches limitations of claim 77 as set forth above. Shigeta teaches (refer fig. 4) that the diluted draw solution stream of module 11 is transferred to source 7, and a stream L11 is supplied from source 7 thought module 6 to the second chamber of the at least one module (1).
Claims 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of Kim as applied to claim 71 above, and further in view of US 2010/0032377 (hereinafter referred as “Wohlert”).
Regarding claim 72, modified Shigeta teaches limitations of claim 71 as set forth above. Modified Shigeta does not teach that wherein the at least one module comprises further comprising a plurality of modules, wherein the first chamber of each module of the plurality of modules is fluidically coupled with the first chamber of at least one other module.
Wohlert teaches a system (fig. 3) comprising a plurality of modules (units A-G), each of the modules comprising a first chamber and a second chamber (refer chambers x and y) separated by a semipermeable membrane. Modules A-E are arranged such that first chamber of each module is fluidically coupled with the first first chamber of at least one other module.
One of ordinary skill in the art would have recognized that increasing number of modules in a system would inherently increase system capacity and output of the system, and Wohlert establishes that it is known in the art to use multiple modules in a 
Regarding claim 73, modified Shigeta teaches limitations of claim 72 as set forth above. It is evident from fig. 4 of Wohlert that each of the modules (A-E) comprises a first chamber, a second chamber, a membrane separating the two chambers, each chamber having an inlet and an outlet, and that concentrate from the first chamber of one module is suppled to the first chamber of second module, and the plurality of modules are fluidically connected to each other. Therefore, Wohlert teaches the limitations of wherein the plurality of modules comprises a first module and a second module, the first chamber of the first module fluidically coupled with the first chamber of the second module, and wherein the first chamber of the second module is configured to receive the concentrated first feed solution stream from the first chamber of the first module, wherein the first chamber of the first module comprises a first inlet port configured to receive the first feed solution stream from the first feed solution source and a first exit port, and the first chamber of the second module comprises a second inlet port fluidically coupled to the first exit port, the second inlet port configured to receive the concentrated first feed solution stream from the first chamber of the first module, and wherein the second chamber of the second module is fluidically coupled with the second chamber of the first module, and wherein the second chamber of the second module is configured to receive the diluted second feed solution from the second chamber of the first module.
Regarding claim 74, modified Shigeta teaches limitations of claim 73 as set forth above. Modified Shigeta taches providing a forward osmosis (FO) component 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777